Citation Nr: 0408509	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right foot 
hammertoes with hallux valgus deformity.

2.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
right foot hammertoes with hallux valgus deformity and 
continued the 10 percent evaluation for right carpal tunnel 
syndrome.

In April 2001, the Board remanded these two issues for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnosis of right foot hammertoes with hallux valgus 
deformity and service is not of record.

2.  Right carpal tunnel syndrome is manifested by no more 
than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Right foot hammertoes with hallux valgus deformity were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for an evaluation in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124, 4.124a, Diagnostic Code 8515 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate her claims by means of the December 2002 letter 
and the March 2003 and May 2003 supplemental statements of 
the case.  As to the claim for service connection, in the 
December 2002 letter, the RO stated that in order to 
establish a claim for service connection, the veteran would 
need to submit evidence of a disease or injury in service, a 
current disability, and a relationship between the current 
disability and the disease or injury in service.  The RO 
noted that the evidence which showed a relationship between 
the disability and the disease or injury in service should be 
medical evidence.  In the March 2003 supplemental statement 
of the case, the RO stated that while the veteran had brought 
forth evidence of a current right foot disability, the 
medical evidence did not establish a nexus between the 
current disability and service.  In fact, it noted that there 
was medical evidence that found no connection between the 
current disability and service.  Thus, the veteran was 
informed that the evidence necessary to substantiate her 
claim for service connection was medical evidence of a nexus 
between the current disability and service.

As to the veteran's claim for an increased evaluation, in the 
December 2002 letter, the RO stated that in order to 
establish a higher evaluation for the service-connected right 
carpal tunnel syndrome, the veteran would need to bring forth 
evidence showing an increase in symptomatology of the 
disability.  In the March 2003 supplemental statement of the 
case, the RO stated that the medical evidence of record 
established only mild incomplete paralysis and the veteran 
did not meet the criteria for the next higher evaluation.  In 
the May 2003 supplemental statement of the case, the RO noted 
that moderate incomplete paralysis warranted a 30 percent 
evaluation but that the veteran did not meet the criteria for 
that evaluation.  Thus, the veteran was informed that the 
evidence necessary to substantiate her claim for an increased 
evaluation would be evidence showing moderate incomplete 
paralysis in her right wrist/hand.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed to support her claims.

Second, in the same notice which informs the veteran of the 
evidence necessary to substantiate the claim, VA must inform 
the veteran of which information and evidence she was to 
provide to VA and which information and evidence VA would 
attempt to obtain on her behalf.  In the December 2002 
letter, the RO told the veteran that it would make reasonable 
efforts to help her get the evidence necessary to support her 
claims, such as medical records, employment records, or 
records from other federal agencies.  The RO stated that she 
must furnish VA with enough evidence about these records so 
that VA could request them from the agency or person who had 
them.  It noted that it was still her responsibility to 
support her claim with appropriate evidence.  The RO told her 
that it would obtain any VA medical records or other medical 
records that the veteran identified.  It stated that if the 
medical records were private that she should complete the 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA and that VA would request those 
records for her.  The RO noted that she could obtain these 
records and send them to the RO.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had already obtained the veteran's 
service medical records from the National Personnel Records 
Center when she filed a prior claim.  With respect to this 
appeal period, the RO obtained the veteran's VA treatment 
records from 1996 to 2003 from the Atlanta, Georgia, VA 
Medical Center.  At the April 1999 RO hearing, the veteran 
denied having received any private treatment, although she 
subsequently submitted private medical records dated from 
2000 to 2003.  The veteran has not indicated that there are 
any other records that need to be obtained.  In August 2003, 
the RO again asked her if there was any additional evidence 
that she wanted VA to obtain on her behalf.  The RO asked 
that the veteran respond to the letter within 30 days, to 
include informing VA that she had nothing further to submit.  
The record reflects that the veteran did not reply to the 
letter by January 2004.  Finally, in accordance with the duty 
to assist, the RO had the veteran undergo several 
examinations and obtained a medical opinion as to her claim 
for service connection for right foot hammertoes with hallux 
valgus deformity.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in January 1999.  Only after that rating 
action was promulgated did the AOJ, in the December 2002 
letter, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Because the VCAA notice in this case 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
letter, at the time of the March 2003 and May 2003 
supplemental statements of the case, the veteran was provided 
60 days at each time to submit additional evidence.  She 
submitted additional evidence after the March 2003 
supplemental statement of the case but did not submit any 
additional evidence following both the May 2003 supplemental 
statement of the case and the August 2003 letter discussed 
above.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claims, and 
to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  For the 
reasons stated above, the Board finds that the requirements 
of the VCAA have been met.

II.  Decision

A.  Right foot hammertoes with hallux valgus deformity

The veteran states that she developed right foot hammertoes 
with hallux valgus deformity from the standing and marching 
she had to do in service.

Service medical records are silent for any complaints of 
right foot pain.  Her enlistment examination, done in 
December 1978, showed a normal clinical evaluation of the 
feet.  At separation from service, in April 1983, clinical 
evaluation of the feet was normal.

A December 1996 VA x-ray of the right foot showed no 
fracture.  An undated letter from a VA podiatrist indicates 
that the veteran had right foot surgery in January 1997.  A 
separate January 1997 VA treatment record indicates that the 
veteran underwent right hammertoe correction of toes two, 
three, four, and five.  Subsequent treatment records indicate 
that the veteran underwent additional surgery in her right 
second, third, fourth, and fifth toes in November 1998.  

A December 1998 VA examination report shows that the examiner 
entered a diagnosis of bilateral hammertoes.

In April 1999, the veteran and her spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
stated that she had no problems with her right foot prior to 
entering service.  She noted that once she was in service, 
she began to have pain.  The veteran testified that she was 
on light duty throughout her military service.  She stated 
that she did not report her right foot pain at the time she 
was discharged because she was told that she would receive a 
dishonorable discharge and would not be able to receive any 
VA benefits.  The veteran stated that she saw a private 
physician in 1985, but that he was not a podiatrist and that 
she was unable to see a podiatrist because she was on 
Medicaid and it would not allow treatment from a podiatrist.  
She stated that she continued to have problems with her right 
foot from the time she got out service until 1996 but that 
she did not go to a doctor for the pain.  She was asked why 
she had not gone to a VA hospital during that time and she 
stated that she did not know that she could use a VA facility 
for medical treatment.  

In December 2000, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  She 
stated that her right foot was currently worse than her left 
foot.  She testified that her right foot pain began during 
service and that she was placed on limited duty, which lasted 
two years.

A May 2001 VA examination report shows that x-rays of the 
right foot demonstrated a mild deformity of the distal aspect 
of the proximal phalanges of the second, third, fourth, and 
fifth digits.  No acute fracture was seen.  The examiner 
entered a diagnosis of right foot hammertoes and hallux 
valgus.

A February 2003 medical opinion from a VA physician indicates 
that he reviewed the veteran's claims file.  He stated that 
the service medical records showed the veteran had been seen 
in 1981 for a hammertoe condition of the left foot.  He noted 
there was no mention of the right foot.  He also stated that 
another service medical record showed complaints of left foot 
digit pain without mention of the right foot.  The physician 
reported findings in the post service medical records and 
concluded the following:

So in conclusion[,] there is some 
evidence that this lady has bilateral 
foot problems and [sic] include 
hammertoes and a mild hallux valgus of 
the right foot but in reviewing carefully 
the available military service records 
there are no entries pointing to the 
existence of those conditions of the 
right foot.  Therefore, service 
connection for the right foot problems 
cannot be considered to be service 
connected because there is no evidence in 
the records to confirm it.

A February 2003 VA examination report shows that the VA 
podiatrist examined the veteran and entered diagnoses of 
status post hammertoe correction of digits 2, 3, 4, and 5 and 
mild hallux abducto valgus deformity.  He concluded the 
following:

In my medical opinion, it is as least as 
likely as not that the patient[']s 
initial complaints of hammertoe and 
bunion deformities secondary to active 
military service [are] difficult to 
substantiate.  The patient[']s 
biomechanical evaluation at this time 
revealed a relatively normal examination 
regarding the [range of motion] at the 
ankle and subtalar joints eliminating an 
equins component to the patient[']s 
above[-]mentioned deformities.  Other 
causes such as history of trauma or a 
genetic component were verbally ruled 
[out] by the patient.  However, it may be 
possible that the patient had a mild 
deformity prior to entering active duty 
that became aggravated with prolonged 
walking and standing but no direct link 
can be substantiated based on the review 
of her military records.  I have concern 
over the fact that no medical records for 
the time period of 1980 - 1983 had 
mention of a complaint of foot pain.  The 
patient on her left [sic].  This may 
indicate that the deformities did not 
become symptomatic until after discharge 
from active duty.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right foot hammertoes with 
hallux valgus deformity.  The reasons follow.

Initially, the Board notes that in the February 2003 VA 
examination report, the podiatrist stated that it was 
possible that the veteran's right foot deformity had existed 
prior to service and that it was possible it was aggravated 
during service.  The Board finds that the veteran was 
entitled to the presumption of soundness upon entering 
service.  Specifically, at entrance, examination of the 
veteran's feet was normal.  Thus, the veteran was entitled to 
the presumption of soundness.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991) (a veteran is presumed to be in 
sound condition except for defects noted on examination 
reports when examined and accepted for service).  In order to 
rebut the presumption of soundness, there needs to be clear 
and unmistakable evidence that the disability pre-existed 
service.  The finding by the VA podiatrist that it was 
possible that the veteran had a deformity prior to service 
does not, by any means, rebut the presumption of soundness, 
as such a statement could not constitute clear and 
unmistakable evidence that the disability pre-existed 
service.  See Bagby, 1 Vet. App. at 227.  Specifically, the 
examiner stated only that it was possible.  That would never 
rise to the stringent test of clear and unmistakable 
evidence.  Therefore, the Board has determined that the issue 
before the Board is whether right foot hammertoes with hallux 
valgus deformity were incurred in service versus whether the 
condition was aggravated during service.

Having made the above determination, the Board finds that the 
veteran's claim for service connection for right foot 
hammertoes with hallux valgus deformity cannot be granted 
because there is no competent evidence of a nexus between the 
post service diagnosis of right foot hammertoes with hallux 
valgus deformity and service.  In fact, there is evidence to 
the contrary.  In the February 2003 medical opinion, a VA 
physician stated that based upon the lack of any evidence in 
service of right foot pain, service connection for the right 
foot disorder could not be established.  He noted that the 
service medical record showed complaints of left foot pain 
without any mention of right foot pain.  In the February 2003 
examination report, the VA podiatrist stated that it was 
difficult to substantiate the veteran's allegation that her 
right foot disorder began in service.  He, too, noted that 
there were no service medical records to substantiate her 
allegation of right foot pain in service.  Such two medical 
opinions are evidence against the veteran's claim.

The Board notes that the veteran is competent to report 
inservice right foot pain; however, the service medical 
records do not substantiate her allegations.  She clearly 
complained of left foot pain, but there are no service 
medical records showing complaints of right foot pain.  
Additionally, at the April 1999 RO hearing, the veteran 
testified that she did not report right foot pain at the time 
she was being discharged from service because she was told 
she would receive a dishonorable discharge and would not be 
allowed to received VA benefits.  However, when she filed her 
original claim for compensation in February 1988, she 
indicated she was seeking service connection only for a 
pinched nerve in her right wrist-there was no mention of a 
right foot disorder.  Thus, this contradicts her allegation 
of constant right foot pain in service, to include at the 
time she was being discharged.  The first showing of right 
foot problems is in January 1997, which is approximately 14 
years following her discharge from service.  There is no 
continuity of symptomatology during that 14-year-period of 
any right foot complaints.  Thus, the Board finds that the 
veteran's statements and testimony that she had right foot 
pain both in service and during that 14-year period following 
service are outweighed by the objective medical evidence and 
the lack of any evidence following her discharge from service 
until 1997.  The VA physician and podiatrist could not 
attribute the post service right foot hammertoes with hallux 
valgus deformity to service because of the lack of objective 
evidence to substantiate the veteran's allegation of 
continual problems with her right foot.  

While the veteran has asserted that the current right foot 
hammertoes with hallux valgus deformity is related to 
service, she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, her statements and testimony do not provide a 
basis to grant service connection for right foot hammertoes 
with hallux valgus deformity.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for left knee and low back disorders, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

B.  Right carpal tunnel syndrome

Service connection for right carpal tunnel syndrome was 
granted by means of a May 1988 rating decision and assigned a 
0 percent evaluation, effective February 26, 1988.  A 
10 percent evaluation was granted in August 1995.

In July 1998, the veteran filed a claim for an increased 
evaluation for the service-connected disability.  

A December 1998 VA examination report shows the veteran 
reported she would have pain in her right wrist with overuse.  
The examiner stated that the veteran's right wrist was normal 
with 70 degrees of dorsiflexion, 80 degrees of plantar 
flexion, 20 degrees of radial deviation, and 45 degrees of 
ulnar deviation.  Neurological examination was "completely 
unremarkable," including motor, sensory, and deep tendon 
reflexes.  The examiner stated that the veteran had no 
Phalen's or Tinel's signs.  An x-ray of the right wrist was 
negative.  The examiner entered a diagnosis of right carpal 
tunnel syndrome, status post surgery with residual pain in 
the right wrist.  

At the April 1999 RO hearing, the veteran stated that she was 
currently a retail manager for a clothing store.  She 
complained of pain and numbness in her fingers and in her 
wrist.  She also complained of her fingers swelling, which 
she asserted occurred daily.  The veteran testified that she 
had problems with moving the right wrist.  She stated that 
she wore a brace on her wrist at night.  She described that 
the paralysis/numbness was in her whole hand.  The veteran 
stated her grip strength in her hand was "not good."  The 
veteran's spouse stated that he had been with the veteran 
since October 1996 and that she had been having problems with 
her wrist since then.  

At the December 2000 hearing before the undersigned, the 
veteran stated that she was not working and that she was 
taking care of her children and grandchildren.  She stated 
she had pain and swelling in her right wrist and hand.  The 
veteran testified that the slightest exertion caused her 
pain.  She stated she continued to wear a brace at night.
 
A May 2001 VA examination report shows that the veteran 
stated that the pain in her wrist would wake her up in the 
middle of the night and she would be forced to elevate her 
hand for relief.  She described getting a sensation of pins 
and needles radiating into her fingers, which was worse when 
she would do laundry and wash dishes.  The veteran stated she 
was able to brush her teeth, dress herself, shower, cook, 
vacuum, drive a car, and shop but was unable to take out the 
trash, push a lawn mower, climb stairs, or garden.  She 
stated that she had quit her job as a store manager because 
of the pain in her feet.  The examiner reported that the 
veteran was able to make a tight fist but that hand strength 
was weak on the right and rated as a 4 out of 5.  He noted 
the veteran was able to tie her shoelaces, fasten buttons, 
and pick up a piece of paper with the affected hand.  
Phalen's and Tinel's signs were negative.  The right wrist 
had full range of motion but with weakness.  Ulnar deviation 
was to 20 degrees, dorsiflexion was to 70 degrees, palmar 
flexion was to 80 degrees, radial abduction was to 
20 degrees, and ulnar deviation was to 45 degrees.  The 
examiner stated there was no pain, fatigue, lack of 
endurance, or incoordination during the examination.  
Neurological examination of the right upper extremity was 
within normal limits.  Motor function was normal, as was 
sensation to touch and pin prick.  There was no muscle 
atrophy noted.

The examiner stated that the right wrist x-ray was negative.  
He stated that the VA's established diagnosis of paralysis of 
the median nerve had no objective findings based upon this 
examination and that he could not concur with such diagnosis.  
He stated that the veteran had right carpal tunnel syndrome 
with residual weakness.  He added that "subjectively the 
veteran has recurrent pain and numbness of the right wrist 
with usage."

A March 2003 VA electrodiagnostic study report shows that 
physical examination revealed a negative Phalen's and Tinel's 
but with pain at the right wrist.  Sensory results showed 
bilateral median sensory nerve action potential as within 
normal limits.  The physician stated that he was unable to 
elicit a "nice ulnar" sensory nerve action potential 
initially but was able to get a good sensory nerve action 
potential with orthodromic studies.  Motor results showed 
normal bilateral medial and ulnar compound muscle action 
potentials, latencies, and amplitude.  The impression of 
these results was that the veteran had a normal nerve 
conduction velocity examination and wrist pain.

An April 2003 VA examination report shows that the veteran 
stated the pain in her right wrist varied from 5/10 to 10/10 
in severity.  She stated it was aggravated with activities 
and was relieved with muscle relaxant medication.  The 
veteran reported having pain, weakness, throbbing, numbness, 
cold, and itching of the hand and wrist at various times.  
She stated she was limited to opening jars, using the 
computer, picking up items, rolling dough, and baking.  The 
veteran stated she continued to work full time.  The examiner 
stated examination of the upper extremities revealed right 
hypoesthesia to forearm and hand was 50 percent less than 
that on the left.  Two-point discrimination was poor.  Muscle 
strength reflex of the upper extremities was 2+ bilaterally.  
Tinel's sign was positive on the right with local pain at the 
wrists only.  Phalen's test resulted in poor pulling 
sensation of "both wrists."  Flexion of the wrist was to 
80 degrees, extension to 60 degrees, radial elevation was to 
15 degrees, and ulnar deviation was to 50 degrees.  The 
examiner noted that he did not have a recent nerve conduction 
velocity study and that the veteran had never undergone an 
electromyography.  He entered diagnoses of bilateral carpal 
tunnel syndrome, persistent pain and dysesthesia in both 
upper extremities, and history of carpal tunnel release.  

An April 2003 nerve conduction velocity study report showed 
that motor latency was within acceptable to borderline 
limits, but that the amplitude was very decreased and the 
shape was extremely distorted, and that there was a 
significant degree of delay in the conduction velocity in the 
right hand.  The VA examiner entered an assessment that the 
veteran presented with right median neuropathy.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's major hand is her right hand and thus only 
those evaluations that pertain to the evaluations for the 
major hand will be reported below.  Her service-connected 
right carpal tunnel syndrome is evaluated under Diagnostic 
Code 8515, which addresses the median nerve, which involves 
wrist, hand, and finger movements.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Where there is complete paralysis of 
the median nerve with the major hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances, a 70 percent evaluation is warranted.  Id.  

Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent evaluation; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for right 
carpal tunnel syndrome.  The reports of the veteran's 
symptoms have varied in degree during the appeal period.  In 
December 1998, neurological examination of the right upper 
extremity was "completely unremarkable," which included 
motor, sensory, and deep tendon reflexes.  Phalen's and 
Tinel's signs were negative.  In May 2001, the examiner 
stated that the veteran could make a tight fist but that 
there was weakness.  Phalen's and Tinel's signs were 
negative, and the wrist had full range of motion.  The 
examiner stated there was no muscle atrophy.  He added that 
he could not concur with VA's diagnosis of median nerve 
paralysis based upon his examination.  A March 2003 
electrodiagnostic study was normal.  

An April 2003 VA examination report shows that two-point 
discrimination was poor and Tinel's sign was positive.  
Muscle strength reflex in the right upper extremity was 2+.  
An April 2003 nerve conduction velocity study report showed 
right median neuropathy.  The Board finds that the above-
described evidence establishes that the veteran's service-
connected right carpal tunnel syndrome is no more than 
10 percent disabling.  While the examiner found weakness in 
the veteran's right hand at the time of the May 2001 
examination, he stated that there was no paralysis of the 
median nerve.  Under Diagnostic Code 8515, it states that 
when the involvement is "wholly sensory, the rating should 
be for the mild, or at most, moderate degree."  The Board 
finds that based upon findings of no atrophy of the right 
hand, the veteran's ability to make a good fist, the VA 
examiner's inability to find paralysis of the median nerve, a 
March 2003 study showing normal nerve conduction velocity 
examination, that this establishes no more than mild 
incomplete paralysis of the right median nerve.  

Thus, the Board finds that no more than a 10 percent 
evaluation is warranted for the right carpal tunnel syndrome.  
The veteran has sensory involvement and some weakness.  Such 
symptoms do not approximate moderate incomplete paralysis.  
The veteran works full time and is able to take care of her 
six children and her grandchildren.  The veteran's right hand 
is not inclined to the ulnar side, the index and middle 
fingers are not more extended than normally.  The evidence 
has shown that the veteran does not have atrophy in her right 
hand.  The thumb is not in the plane of the hand (ape hand).  
Pronation is not incomplete or defective.  The veteran does 
not have absence of flexion of either index finger nor feeble 
flexion of middle finger and is able to make a fist, but does 
have some grip strength weakness, which the Board finds the 
10 percent evaluation contemplates.  Such evidence is no more 
than mild in degree.

The veteran is competent to report her symptoms; however, to 
the extent that she has described more severe symptoms than 
the 10 percent evaluation contemplates, the medical findings 
do not support her contentions.  The Board has reviewed the 
veteran's statements and testimony and finds that they do not 
support an evaluation greater than 10 percent.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Accordingly, the veteran's 
right carpal tunnel syndrome is no more than 10 percent 
disabling.  To this extent, the preponderance of the evidence 
is against her claim, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Service connection for right foot hammertoes with hallux 
valgus deformity is denied.

Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



